Mr. Chief Justice Sheldon delivered the opinion of the Court: In this ease Joseph Peacock filed his bill for a perpetual injunction against the county clerk of Cook county, to restrain him from issuing a tax deed upon tax certificates of sale held by John Carnes. The bill alleges that the tax certificates describe the property sold as lots 10, 11 and 12, block 107, school section addition to Chicago, and that the county clerk threatened and insisted that upon such certificates he would issue a tax deed, conveying property owned by complainant, of the following description: lots 10, 11 and 12, in Stowell’s subdivision of blocks 106 and 107, school section addition to Chicago. The court decreed the relief sought, upon the condition of the payment of $4839.36, (the amount, with interest, of the bid at the tax sale,) which amount had been applied to the payment of the taxes and penalties due and delinquent upon the last described lots, owned by complainant. On appeal to the Appellate Court for the First District the decree was affirmed, and complainant appeals to this court. It is insisted that the condition in the decree is erroneous. It has been frequently held by this court, in applications of this character in a court of equity to have set aside tax sales, that the complainant must do equity, and if the purchaser at tax sale, by his purchase, has discharged the lien of taxes upon the complainant’s land, that the money paid to discharge such lien should be refunded-, with interest, as a condition of his having relief in a court of equity. (Moore v. Wayman, 107 Ill. 192; Reed v. Tyler, 56 id. 288; Farwell v. Harding, 96 id. 32; Barnett v. Cline, 60 id. 205.) The decree found all the facts, which, according to the foregoing and other decisions, made it a proper condition of the relief granted that complainant should refund to defendant Carnes the taxes upon the former’s land, which had been discharged by the tax sale to Carnes. It is claimed, further, that the decree is not sustained as to the amount of taxes which it requires to be paid as the condition of relief. The tax sale was made on October Í1, 1880, under a judgment on a return of lands delinquent under a warrant issued for the collection of the taxes for the year 1879, and prior years, to and inclusive of the year 1873. It is in respect of the city taxes of Chicago for the years 1873 and 1874, that this claim is made. Although the decree finds the amount of the city taxes for those years, yet there is a certificate of evidence in'the case which states expressly that it contains all the evidence offered or given on the hearing, and the city taxes for those years are not embraced in the certificate, therefore it is said the certificate of evidence must control, and it does not warrant the finding of fact by the decree of the amount of these taxes for those years, so that as respects those taxes the decree is not supported by the proofs. It appears from the certificate of evidence that defendants offered in evidence a certified copy of the judgment, and sale under the warrant, for the city taxes of 1873 and 1874, and also the warrant issued for the taxes of 1879, and previous years, and also a copy of the judgment and order of sale on which the sale in question took place, all of which documents were objected to by complainant, objections overruled, and exceptions taken, from which we understand these documents were in evidence, yet neither of them is preserved in the certificate of evidence. Hence, although the certificate does purport to contain all the evidence, it appears upon its whole showing that it does not,—that from some cause these documents were riot preserved, and without them we can not say that the findings in the decree were not sustained by the proofs. Further, there was in evidence the judgment for the year 1878, in which complainant’s lots were properly described, and in that judgment were included these taxes for 1873 and 1874, and under it the lots were forfeited for said taxes, and the amount of such forfeiture, including said taxes, was brought forward and included in the sale set aside by the decree. That judgment of the county court would be sufficient evidence that said taxes were due, and of their amount. The judgment of the Appellate Court will be affirmed. Judgment affirmed.